Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 1 of 55 Page ID #:98
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 2 of 55 Page ID #:99
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 3 of 55 Page ID #:100
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 4 of 55 Page ID #:101
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 5 of 55 Page ID #:102
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 6 of 55 Page ID #:103
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 7 of 55 Page ID #:104
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 8 of 55 Page ID #:105
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 9 of 55 Page ID #:106
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 10 of 55 Page ID
                                  #:107
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 11 of 55 Page ID
                                  #:108
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 12 of 55 Page ID
                                  #:109
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 13 of 55 Page ID
                                  #:110
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 14 of 55 Page ID
                                  #:111
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 15 of 55 Page ID
                                  #:112
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 16 of 55 Page ID
                                  #:113
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 17 of 55 Page ID
                                  #:114
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 18 of 55 Page ID
                                  #:115
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 19 of 55 Page ID
                                  #:116
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 20 of 55 Page ID
                                  #:117
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 21 of 55 Page ID
                                  #:118
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 22 of 55 Page ID
                                  #:119
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 23 of 55 Page ID
                                  #:120
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 24 of 55 Page ID
                                  #:121
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 25 of 55 Page ID
                                  #:122
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 26 of 55 Page ID
                                  #:123
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 27 of 55 Page ID
                                  #:124
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 28 of 55 Page ID
                                  #:125
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 29 of 55 Page ID
                                  #:126
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 30 of 55 Page ID
                                  #:127
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 31 of 55 Page ID
                                  #:128
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 32 of 55 Page ID
                                  #:129
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 33 of 55 Page ID
                                  #:130
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 34 of 55 Page ID
                                  #:131
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 35 of 55 Page ID
                                  #:132
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 36 of 55 Page ID
                                  #:133
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 37 of 55 Page ID
                                  #:134
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 38 of 55 Page ID
                                  #:135
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 39 of 55 Page ID
                                  #:136
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 40 of 55 Page ID
                                  #:137
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 41 of 55 Page ID
                                  #:138
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 42 of 55 Page ID
                                  #:139
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 43 of 55 Page ID
                                  #:140
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 44 of 55 Page ID
                                  #:141
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 45 of 55 Page ID
                                  #:142
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 46 of 55 Page ID
                                  #:143
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 47 of 55 Page ID
                                  #:144
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 48 of 55 Page ID
                                  #:145
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 49 of 55 Page ID
                                  #:146
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 50 of 55 Page ID
                                  #:147
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 51 of 55 Page ID
                                  #:148
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 52 of 55 Page ID
                                  #:149
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 53 of 55 Page ID
                                  #:150
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 54 of 55 Page ID
                                  #:151
Case 2:20-cv-05581-DSF-GJS Document 14-1 Filed 07/13/20 Page 55 of 55 Page ID
                                  #:152
